          Case 1:21-cr-00037-DLC Document 24 Filed 05/07/21 Page 1 of 1




May 6, 2021

BY ECF:

Hon. Denise L. Cote
District Judge                                      MEMO ENDORSEMENT
Daniel Patrick Moynihan
United States Courthouse
500 Pearl St.
New York, NY 10007


               RE:      United States v. Careem Joseph
                        Case No.: 21-cr-00037- 1 (DLC)
                        Southern District of New York

Dear Judge Cote:

      As per Your Honor’s order dated April 14, 2021, Mr. Joseph submits this letter
requesting an additional thirty (30) days to make a determination about whether he
intends to proceed to trial.

       Thank you for your consideration.

                                         Sincerely,                           Granted.
                                     Spodek Law Group P.C.
                                                                              SO ORDERED
                                                                              May 10, 2021
                                       /S/ Todd A. Spodek

TAS/az
cc:  All Counsel (By ECF)




 85 Broad Street, 30th Floor NY, NY 10004 | T: (212) 300-5196 | F: (212) 300-6371 | info@spodeklawgroup.com
